DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 13, Alger et al. (US 10,226,982 B2), Prokhorov (US 8,145,383 B2), Mathur et al. (US 8,092,285 B2), Wilkins (US 2011/0251800 A1); Li et al. (US 20180299419 A1); Seo et al. (US 20180364040 A1); and Rakshit (US 20130080053 A1) all teach an apparatus/a method for measuring air quality, the apparatus/the method comprising: a first sensor circuit configured to sense an external air quality; a second sensor circuit configured to sense a movement of the apparatus; a third sensor circuit configured to sense an environment of the apparatus; a communication circuit configured to communicate with an external server; a display; a processor; and a memory, wherein the memory stores instructions that, when executed, cause the processor to: detect air quality related information by using the first sensor circuit, obtain at least one of movement information detected by using the second sensor circuit or adjacent environment information detected by using the third sensor circuit while the air quality related information is detected by the first sensor circuit, determine validity of the air quality related information from using the first sensor circuit based on at least one of the adjacent environment information or the movement information, display the air quality related information from using the first sensor circuit through the display when the determined validity is equal to or greater than a threshold value. The above prior art, either singular or in combination, fail to anticipate or render obvious that displaying air quality related information received from the external server through the display when the determined validity is less than the threshold value, as specified in claims 1 and 13.
Claims 2-12 depend on claim 1. Therefore, they are allowable.
Claims 14-20 depend on claim 13. Therefore, they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643